DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 03/03/2021, Claims 1, 15, 16 and 17 are amended. Claims 1-17 are pending. No new matter has been added. 

With respect to the amendment filed on 03/03/2021, see pages 8-9, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-17 are allowed. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
Claims 1-17 are allowed. 
Independent Claims 1, 15, 16 and 17 respectively recite the limitations of: detecting, by a processor, a plurality of persons in the video sequence; detecting and tracking a specific object to be used in actions by the plurality of persons in the video sequence; determining, by the processor, respective actions of the plurality of persons using features extracted from the video sequence; determining, by the processor, an agent person and a target person in the plurality of persons based on the respective actions and a result of tracking the specific object, where the target person is a target of an action using the specific object by the agent person and an action using the specific object by the target person is performed after the action by the agent person; determining, by the processor, roles of the agent person and the target person, by applying a classifier trained on an appearance to an appearance of the agent person or an appearance of the target person, or by applying a classifier trained on movements to a movement of the agent person or a movement of the target person, wherein the roles are related to functionality of a corresponding person in a group of people; and classifying, by the processor, an interaction between the agent person and the target person based on the determined roles of the agent person and the target person and actions which, among the plurality of respective actions, correspond to the agent person and the target person, wherein the interaction is classified in accordance with a type of plays of the agent person and the target person., and obtains the road flatness using average brightness of the image of the road. 

The closest prior art reference Fathi et al. in paragraphs [0021], [0039] discloses the changes in the feature vectors determined in 250 are analyzed to characterize the social interactions present in the video. The exemplary embodiment described herein uses a Hidden Conditional Random Field model, but other methods of analyzing the change in the feature vectors (or other representations of the images comprising the recording) may also be implemented without departing from the broader principles described herein, e.g., a Conditional Random Field model, a Hidden Markov Model , a Granger causality model, etc. In the HCRF model of the exemplary embodiment, each frame is assigned a hidden state label based on its features, and then an interaction type is assigned to the sequence based on the state labels and their dependencies. A state can mean a particular pattern within a scene. For example, a state can correspond to four individuals A, B, C and D, where A, B and C are looking at D, and D is looking at A; patterns of attention refers to recurring mannerisms in which people express interest in each other or with objects by paying attention to them. These recurring mannerisms can be identified as patterns in the imagery captured of a social interaction. One way of identifying these patterns is to determine roles adopted by individuals in the scene, such as a speaker, listener, teacher, student, group member or stranger. By analyzing the changes of the roles over time, one can describe the patterns of turn taking and attention shift that are important indicators of social interactions. Social interactions are characterized by patterns of attention between individuals over time. When one person speaks, others pay attention to that person; when another person begins speaking, the 

 	However, Fathi et al., even if combined, fail to teach or suggest detecting, by a processor, a plurality of persons in the video sequence; detecting and tracking a specific object to be used in actions by the plurality of persons in the video sequence; determining, by the processor, respective actions of the plurality of persons using features extracted from the video sequence; determining, by the processor, an agent person and a target person in the plurality of persons based on the respective actions and a result of tracking the specific object, where the target person is a target of an action using the specific object by the agent person and an action using the specific object by the target person is performed after the action by the agent person; determining, by the processor, roles of the agent person and the target person, by applying a classifier trained on an appearance to an appearance of the agent person or an appearance of the target person, or by applying a classifier trained on movements to a movement of the agent person or a movement of the target person, wherein the roles are related to functionality of a corresponding person in a group of people, as required by claims 1, 15, 16 and 17. Indeed, these references are silent about any such determination of role based on functionality of that particular person classified based on , wherein the interaction is classified in accordance with a type of plays of the agent person and the target person., and obtains the road flatness using average brightness of the image of the road. Accordingly, claims 1, 9,  is allowed. Claims 18-22, 24-30, and 32 are allowed by virtue of their dependency on claim 16.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9489042 B2
US 20160322078 A1
US 20190304157 A1
US 20190057356 A1
US 20180082717 A1
Kim, Dae Ha, et al. "Real-time purchase behavior recognition system based on deep learning-based object detection and tracking for an unmanned product cabinet." Expert Systems with Applications 143 (2020): 113063.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Pinalben Patel/Examiner, Art Unit 2661